      Case 1:20-cv-12291-WGY Document 10 Filed 05/06/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                                )
BERTA LIDIA HERNANDEZ DIAZ,     )
               Plaintiff,       )
                                )            CIVIL ACTION
          v.                    )            NO. 20-12291-WGY
                                )
DONALD TRUMP, PRESIDENT, et al.,)
               Defendants.      )
                                )


YOUNG, D.J.                                       May 6, 2021

                                 ORDER

     Berta Lidia Hernandez Diaz initiated this action by filing

a pro se complaint that names over a dozen defendants including

President Trump, Attorney General Barr, Justice Kavanaugh,

several homeless shelters (the Wood-Mullen Shelter, the Pine

Street Inn, the Somerset at Suffolk University, the Place Me

Home Program, the Grand Western Hotel), and several staffers and

clinicians at homeless services programs in Boston. Docket No.

1, at ¶ I.    Plaintiff references her earlier case and explains

that she seeks the entire “settlement in civil action 1:19-cv-

10233-WGY.”   Id. at ¶ IV.

     By Memorandum and Order dated March 22, 2021, Hernandez was

granted leave to proceed in forma pauperis.       Docket No. 7.

Hernandez was advised that her complaint fails to state a claim

upon which relief may be granted and was directed to show cause

why her complaint should not be dismissed, or in the
      Case 1:20-cv-12291-WGY Document 10 Filed 05/06/21 Page 2 of 2



alternative, file an amended complaint that cures the pleading

deficiencies of the original complaint.       Id.    The Memorandum and

Order stated that failure to comply within twenty-one days will

result in the dismissal of this action.       Id.

     Five weeks later, on April 26, 2021, Hernandez filed a

letter in response to the Court’s Order.       Docket No. 8.     On

April 28, 2021, she filed a second letter.          Docket No. 9.

     Hernandez’ untimely letters do not address the legal

impediments discussed in the Court’s March 22, 2021 Memorandum

and Order.    Through these letters, Hernandez fails to

demonstrate good cause why this action should not be dismissed.

     Based on the foregoing, and in accordance with the Court’s

Memorandum and Order dated March 22, 2021, this action is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).          The Clerk

shall enter a separate Order of Dismissal.


SO ORDERED.


                                    /s/ William G. Young
                                   WILLIAM G. YOUNG
                                   UNITED STATES DISTRICT JUDGE




                                  [2]
